Citation Nr: 1449047	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-00 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to December 1987, from August 1990 to June 1991, and from October 2003 to December 2003.  He also served with the Army Reserves for periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) until 2011.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction now resides with the Atlanta VARO. 

In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary in this case.  The appeal was last adjudicated by the agency of original jurisdiction (AOJ) in November 2009.  Since that time, additional treatment evidence has been received that is relevant to the disabilities on appeal.  Therefore, the appeal must be remanded so that the claims may be readjudicated and a supplemental statement of the case issued.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

In addition, the Veteran has not been afforded a VA examination with regard to any of these claims.  A December 2001 treatment note indicates follow-up of herniated discs in the lower back from approximately two years prior after a motor vehicle accident.  A September 2006 temporary profile was issued for bilateral knee pain, chronic right ankle pain, and chronic low back pain due to herniated nucleus pulposus.  A September 2007 line of duty determination shows that the Veteran fell in a hole while running during a period of ACDUTRA.  A medical review dated in February 2008 shows complaints of injury to the back, knee, ankle, and right shoulder as a result of a fall during PT.  A June 2008 evaluation for rehabilitation shows reduced range of motion in the right hip.  Service treatment records reveal that an April 2011 Medical Evaluation Board (MEB) found disabilities of lumbago with an origin date of 2001, right knee strain with an origin date of 2008, and right ankle strain with an origin date of 2003.  A June 2011 Physical Evaluation Board (PEB) found disabilities of right knee strain that manifested in 2007 after a fall into a hole during training and right ankle arthropathy that began in 2003 after a fracture at Fort Stewart and that was exacerbated by the fall in 2007. In light of these facts, the Board determines that the Veteran should be afforded a VA examination to determine whether he has disabilities of the back, right shoulder, right hip, right knee, or right ankle that are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Veteran testified to injuring his right shoulder and right hip during parachute jumps during his period of service from January 1985 to December 1987.  The service treatment records for this period of service are unavailable; however, the Veteran reported treatment at the Army hospital at Fort Bragg.  Therefore, any treatment records for the Veteran for the period from January 1985 to December 1987 should be requested directly from Fort Bragg Army Hospital. 

In addition, the Veteran attested to treatment at the Atlanta, Georgia VA Medical Center (VAMC), including the Newnan Clinic, the West Palm Beach VAMC, and the Fayetteville, North Carolina VAMC.  The file contains treatment notes from the Atlanta VAMC, including the Newnan Clinic dated from are June 2010 to May 2014 and from the West Palm Beach VAMC, dated from April 2009 to August 2013. There are no treatment notes from the Fayetteville, North Carolina VAMC or associated outpatient clinics of record.  Therefore, the Board determines that there are outstanding VA treatment notes that should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, the Veteran has indicated that he sustained injuries from repetitive stress while parachuting and marching.  His DD Forms 214 reflect that he received a Parachutist Badge during his service from January 1985 to December 1987, but that his military occupational specialty throughout service was Administrative Specialist or Personnel Services Specialist.  Therefore, the Board determines that the Veteran's complete service records for both his active duty and Army Reserve service should be obtained so that his circumstances of service may be reviewed.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete service personnel records from all appropriate sources, including a direct request from the Veteran's unit of the Army Reserves.  All requests and responses, positive and negative, must be documented in the claims file.

2. Request treatment notes from the Decatur, Georgia VAMC and any associated outpatient clinics dated prior to June 2010 and after May 2014. 

Request treatment notes from the West Palm Beach, Florida VAMC and any associated outpatient clinics dated prior to April 2009 and after August 2013.

Request all available treatment notes for the Veteran from the Fayetteville, North Carolina VAMC and any associated outpatient clinics

All requests and responses with respect to the above actions, positive and negative, must be documented in the claims file. 

3. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of any lumbar spine, right shoulder, right hip, right knee, and right ankle disabilities.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  Upon review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability began in service, was caused by service, or is otherwise related to service?

b. Identify and diagnosed disability of the right shoulder.

Is it at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disability began in service, was caused by service or is otherwise related to service?

c. Identify any diagnosed disability of the right hip.

Is it at least as likely as not (50 percent or greater probability) that any diagnosed right hip disability began in service, was caused by service, or is otherwise related to service?

d. Identify any diagnosed disability of the right knee.

Is it at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability began in service, was caused by service, or is otherwise related to service?

e. Identify any diagnosed disability of the right ankle.

Is it at least as likely as not (50 percent or greater probability) that any diagnosed right ankle disability began in service, was caused by service, or is otherwise related to service?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

4. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more claims.  See 38 C.F.R. §§ 3.158, 3.655 (2014). 

5. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



